      Case 1:19-cv-05875-GHW-BCM Document 61 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               05/05/2020
CHANTELLE KREUTTER,
              Plaintiff,                           19-CV-5875 (GHW) (BCM)
-against-                                          ORDER
TELADOC HEALTH, INC., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Nonparty Misty Pickett's April 24, 2020 letter-motion (Dkt. No. 54) seeking oral
argument on her just-filed motion to intervene in this action, and derivative plaintiff Chantelle
Kreutter's April 24, 2020 letter-motion (Dkt. No. 55) seeking an extension of time to respond to
Pickett's motion to intervene are GRANTED to the extent that:

       1.     The Court will hear oral argument on Pickett’s motion to intervene (Dkt. No. 53)
              on June 1, 2020, at 10:00 a.m., by teleconference. The parties are directed to
              call (888) 557-8511 a few minutes before the proceeding is scheduled to begin
              and enter the access code 7746387. Please treat the teleconference as you
              would treat a public court appearance. If a conference or hearing in another
              matter is ongoing, please be silent (mute your line) until your case is called.
              For other teleconferencing guidelines, counsel should review Judge Moses's
              Emergency Individual Rules        and         Practices,       available      at
              https://www.nysd.uscourts.gov/hon-barbara-moses.

       2.     The parties' deadline to respond Pickett’s motion to intervene is EXTENDED to
              May 21, 2020. Pickett may file a single reply brief no later than May 28, 2020.

       3.     Oral argument on the pending motion to dismiss Kruetter's derivative complaint
              (Dkt. No. 39), currently scheduled for May 15, 2020, at 10:30 a.m., is
              ADJOURNED pending further order of the Court.

       4.      Nothing in this Order affects the oral argument schedule in Reiner v. Teladoc
              Health, Inc., No. 18-CV-11603 (GHW) (BCM). The Court will hear oral
              argument on the pending motion to dismiss Reiner's class action complaint on
              May 15, 2020, at 10:00 a.m., as previously scheduled

       5.     The Court notes that Pickett erroneously filed her two most recent letter-briefs
              (Dkt. Nos. 56 and 60) as motions "for extension of time," although neither
              requested such relief. The Court further notes that Kreutter erroneously filed her
              April 24 letter-motion for an extension of time (Dkt. No. 55) simply as a "letter,"
              although it appeared to request (and this Court has now granted, in part) judicial
              relief in the form of an extension of time to respond to Pickett's motion to
              intervene. Counsel are advised to consult § 13.1 of the Court's ECF Rules &
      Case 1:19-cv-05875-GHW-BCM Document 61 Filed 05/05/20 Page 2 of 2



              Instructions (available online at https://nysd.uscourts.gov/rules/ecf-related-
              instructions), or contact the Court's ECF Help Desk (see ECF Rules & Insts.
              § 24.2) for assistance with accurate filing.

       The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 54, 56, and
60.

Dated: New York, New York
       May 5, 2020

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
